Notice of Pre-AIA  or AIA  Status
DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Osada et al. (US 7,659,686 B2 and Osada hereinafter.)
As to claim 1, (Currently amended) An electric machine comprising:
a stator 
a rotor 
at least two sub-machines 4 each of the at least two sub-machines having a same number of phases, each of the at least two submachines including a portion of stator coils each of the at least two sub-machines being configured to generate, independently of each other, a rotating magnetic field to rotate the roto
at least two [[a]] power output stages , each of the at least two power output stages corresponding to a respective one of the at least two sub-machines : and
at least one control unit at least two power output stages configured t least one PWM signal at least two power output stages at least one control unit being configured at least one PWM signal of the at least one PWM signal (64) for a first submachine of the at least two sub-machines (4) each start at a start time (64) of a first PWM period (64) for the first sub-machine. 	
(Osada teaches (figs.1, 3) an electric machine 1  comprising:
a stator 16;
a rotor 15;
at least two sub-machines (machine subset 111,machine subset 112), each of the at least two sub-machines [111, 112] having a same number of phases ([u1, v1, w1] & [u2, v2, w2]),  each of the at least two submachines [111, 112] including a portion of stator coils/windings (see fig.1, (col.3, lines 46-48)) of the stator 16, each of the at least two sub-machines [111, 112] being configured to generate, independently of each other (as machine subsets 111, 112 are independently controlled, see figs.1, 3), a rotating magnetic field to rotate the rotor 15 (see (col.12, lines 7-13);
at least two power output stages such as two inverters [21, 22], each of the at least two power output stages [21, 22] corresponding to a respective one of the at least two sub-machines[111, 112]; and

 As to claim 2, (Currently amended) The electric machine (4) as claimed in claim 1, wherein the at least one control unit (47) is configured the at least one PWM signal such that the PWM pulses of the at least one PWM signal (65) for a second of the at least two sub-machines a second the PWM period (66) for the second 
(Osada teaches (figs.1-12) The electric machine 1, wherein the at least one control unit 23 (figs.1, 3) is configured to generate the at least one PWM signal such that the PWM pulses of the at least one PWM signal (via PWM driver 23e, see figs.3, 12) for a second sub-machine [112] of the at least two sub-machines [111, 112] each end at an end time (i.e. end time is provided in corresponding PWM signals for U, V, W phases for second power stage 22 for second machine subset 112) of a second PWM period for the second sub-machine 112., see figs.3, 12 & (col.7, lines 54-67).)
including having a the method comprising:
generating having of each of the at least two sub-machines, PWM pulses of the plurality of PWM pulses for a first submachine of the at least two sub-machines each starting at a start time of a first PWM period for the first sub-machine and PWM pulses of the plurality of PWM pulses for a second sub-machine of the at least two sub-machines each ending at an end time of a second PWM period for the second sub-machine
(Osada teaches (using figs.1-12) A method for actuating an electric machine 1 (figs.1, 3) including at least two sub-machines such as machine subsets [111, 112], each having a same number of stator coils/windings ([U1, V1, W1] & [U2, V2, W2], (see figs.1, 3 & (col.3, lines 35-67)), the said method comprising:
Generating (via PWM driver 23e, see figs.3, 12, (col.7, lines 4-67) & (col.8, lines 1-8)) pulse-width-modulated pulse patterns (fig.12) having  a plurality of PWM pulses to actuate the stator coils/windings [U1, V1, W1] & [U2, V2, W2] of each of the at least two sub-machines [111, 112] (see figs.1, 3), PWM pulses of the plurality of PWM pulses for a first submachine [111] of the at least two sub-machines ([111], [112]) each starting at a start time of a first PWM period for the first sub-machine [111] (via PWM driver 23e individually generate a PWM signal, which consists of a train of pulses of high and low voltage levels at predetermined time periods…”, see, (col.7, lines 10-34) & figs.3, 12) and PWM pulses of the plurality of PWM pulses for a second sub-machine [112] of the at least two sub-machines ([111], [112]) each ending at an end time of a second PWM period for the second sub-machine [112] (see (col.7, lines 54-67), figs 3, 12, where Figs.3 & 12 shows PWM signal send via said PWM driver 23e to each power stages/inverters  having corresponding start time (ON time) and end time (OFF time) are provided in corresponding PWM signal having predetermined time periods.)) 
Allowable Subject-Matter
Claims 3, 4, 5, 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s)(see, relative claim 7) fails to teach the at least one control unit is configured to (i) generate a current detection interval during a common pulse pause of the at least two submachines.
Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US 8,604,730 B2) teaches electric power converter driving apparatus 1 used in a three-phase motor having two winding machine systems 18, 19 (see figs.1-25B, abstract) with PWM duty cycle control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			03/23/2021